Citation Nr: 1638159	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-01 842	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for peripheral vascular disease (PVD) of the right lower extremity, currently rated as noncompensable from January 28, 2009 to June 5, 2014.

2.  Entitlement to an increased rating for PVD of the right lower extremity, currently rated 20 percent from June 5, 2014. 

3.  Entitlement to an increased initial rating for PVD of the left lower extremity, currently rated 20 percent from January 28, 2009 to June 5, 2014.

4.  Entitlement to an increased rating for PVD of the left lower extremity, currently rated 40 percent from June 5, 2014.

5.  Entitlement to service connection for amputation of the left third toe, claimed as secondary to the service-connected PVD of the lower extremities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to May 1988.  He also had subsequent periods of active duty for training and inactive duty for training as a member of the U.S. Army Reserve.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the special processing unit, "Tiger Team", at the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), and a July 2010 rating decision of the Little Rock, Arkansas RO.  The December 2009 rating decision, in pertinent part, granted entitlement to service connection for PVD, and assigned a 0 percent (non-compensable) rating, effective from January 28, 2009.  The North Little Rock, Arkansas RO, however, retains jurisdiction over this appeal.  Accordingly, this matter further comes before the Board from a July 2010 rating decision of the North Little Rock RO, which found that new and material evidence had not been submitted to reopen the claim for service connection for amputation of the left third toe as secondary to the service-connected hypertension and as secondary to PVD.  

During the pendency of the appeal, in a January 2011 rating decision, the RO assigned a 20 percent rating for PVD of the left lower extremity, effective from January 28, 2009, and granted service connection for PVD of the right lower extremity, and assigned a 0 percent rating, effective from January 28, 2009.  In an October 2014 rating decision, the RO awarded an increased 20 percent rating for PVD of the right lower extremity and an increased 40 percent rating for PVD of the left lower extremity, effective from June 5, 2014.  Despite the award of increased ratings, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  These matters, therefore, remain on appeal before the Board.

In August 2012, the Veteran testified at a Travel Board hearing at the Little Rock, Arkansas RO before a Veterans Law Judge; a transcript of that hearing is associated with the claims folder.  As noted in the April 2014 Remand, that Veterans Law Judge is no longer employed by the Board, and the Veteran was apprised of this fact in a letter dated in February 2014, at which time he was also informed of his right to a hearing before another Veterans Law Judge.  In March 2014, the Veteran responded that he did not wish to appear at a hearing, and requested that the Board consider his case based on the evidence of record.  

In April 2014 the Board reopened the previously denied claim of service connection for amputation of the left third toe and remanded the case for further development, to include additional development of the evidence.  The matter has been returned to the Board for further appellate consideration.  

The issue of entitlement to service connection for amputation of the left third toe is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Since January 28, 2009, symptoms of the Veteran's PVD in the right lower extremity have more nearly approximated claudication on walking between 25 and 100 yards and absence of hair, but not claudication on walking less than 25 yards or brachial index of .5 or less.

2.  Since January 28, 2009, symptoms of the Veteran's PVD in the left lower extremity have more nearly approximated claudication on walking between 25 and 100 yards and absence of hair, but not claudication on walking less than 25 yards or brachial index of .5 or less.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating, but no higher, for PVD in the right lower extremity from January 28, 2009, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.104, Diagnostic Code (DC) 7114 (2015).

2.  The criteria for an initial 40 percent rating, but no higher, for PVD in the left lower extremity from January 28, 2009 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.104, Diagnostic Code (DC) 7114 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that higher ratings are warranted for PVD of his lower extremities.  The Veteran's disability is rated under DC 7114, arteriosclerosis obliterans, with the right lower extremity currently rated as noncompensable from January 28, 2009 to June 5, 2014, and 20 percent from that date, and the left lower extremity currently rated 20 percent from January 28, 2009 to June 5, 2014, and 40 percent from that date.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions are not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is the propriety of the initial evaluation assigned, as it is here, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Arteriosclerosis obliterans that manifest as claudication on walking more than 100 yards, and diminished peripheral pulses or an ABI of 0.9 or less, warrant a 20 percent rating.  Arteriosclerosis obliterans that manifest as claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour (mph), and trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less, warrant a 40 percent rating.  Arteriosclerosis obliterans that manifest as claudication on walking less than 25 yards on a level grade at 2 mph, and either persistent coldness of the extremity or an ABI of 0.5 or less warrant a 60 percent rating.  A 100 percent rating is warranted where such manifests as ischemic limb pain at rest, and either deep ischemic ulcers or an ABI of 0.4 or less. 38 C.F.R. § 4.104, Diagnostic Code 7114.

The notes associated with this Diagnostic Code are set out as follows: Note (1): The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (2): Evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans.  Note (3): These evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine (under 38 C.F.R. § 4.25) using the bilateral factor (38 C.F.R. § 4.26) if applicable.  Id.

As the RO has already assigned staged ratings for the Veteran's disabilities, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating of the disability is warranted.

A July 2009 VA examination reflects that a year earlier the Veteran underwent angioplasty of the proximal leg vessels bilaterally and had stents placed in the popliteal and peroneal vessels.  His ABI following the procedure were greater than 1 bilaterally, and he had significant improvement in his cramping, but sometimes he experienced leg cramps at night if he went for several weeks without much exercise.  On examination, he had palpable pulses at both dorsalis pedis and posterior tibial areas bilaterally, and pulses were in general stronger in the right leg than the left.  He had no signs of venous insufficiency in the legs.  Ankle brachial indices (ABI) in the left leg were .94 at the dorsalis pedis and .8 at the posterior tibial, and in the right leg was .98 at the dorsalis pedis and .94 at the posterior tibial, which was noted to be slightly less than the measurements obtained by his cardiologist a month earlier.  The diagnoses included peripheral arterial disease status post angioplasties and stents.  The examiner noted that the Veteran had longstanding hypertension and insulin dependent diabetes which was more likely than not contributing factors to his peripheral artery disease.   

A March 2010 private treatment record reflects that the Veteran's ABI in the right leg was 1.03 and .77 in the left leg.

A private treatment record from SAMA Healthcare Services, P.A. dated in October 2010, showed that the Veteran complained of muscle weakness in his legs that developed four to five months before.  He reported he did not clear obstacles with his foot like he used to.  He had some level of numbness, worse on the left than the right.  The assessment was that he had several things going on at the same time leading to left leg weakness, including peroneal neuropathy, diabetic polyneuropathy, and L5 radiculopathy on the left.  

In his August 2012 hearing, the Veteran testified that due to his PVD, he was suffering from pain and muscle cramps in his legs, left foot drop problems, problems with tripping when walking, loss of hair on his legs, numbness in the legs, and his legs being cold to touch.  He testified that he was last treated for his PVD of the lower extremities in 2008, when he had stents placed in his legs, which helped with his circulation, but he still experienced problems walking and pain in his legs and that he used a leg brace to walk.  The Veteran was asked whether he had problems with his legs hurting when walking 25 to 100 yards and responded ambiguously, indicating that he did have such problems but that his greatest problem was with tripping over slight indentation or elevation.  Hearing Transcript, at 4.

March 2012 to May 2014 VA treatment records reflect that the Veteran's toenails were thickened and dystrophic.  He was assessed with diabetic neuropathy and drop foot of the left leg. 

A December 2013 VA treatment record reflects that the Veteran reported that he experienced constant left leg pain and that it was worse when he tried to sleep.  He described the pain as an achy muscle cramp.  He was assessed with peripheral neuropathy.  The physician noted decreased sensation on bilateral feet, with only pressure felt, and good pulses bilaterally.

The Veteran underwent an additional VA examination in June 2014.  The report reflects that the Veteran had trophic changes in both extremities.  ABI testing was .74 in the left.  The right ABI was not provided because it was falsely elevated, secondary to vessel wall calcification.  The sonographer indicated that the Doppler waveforms were indicative of tibia-peroneal disease with moderately reduced ABI and normal digit pressure.  The VA examiner noted that the Veteran denied claudication symptoms and that he is able to walk three to four miles for exercise.  

In a November 2014 statement, the Veteran indicated that he experiences constant pain in his lower extremities and that he takes medication to help him sleep at night.  He also indicated that he uses a brace to walk. 

There is thus conflicting evidence on whether, and when, the Veteran experiences claudication.  Although the Veteran has reported that he experienced pain and cramps when walking, difficulty clearing obstacles when walking, had problems with tripping when walking, loss of hair on his legs, experienced numbness and tingling in the legs, and some coldness in his extremities, he specifically denied experiencing claudication in the July 2009 and June 2014 VA examinations.  However, the evidence appears to reflect that there has been claudication.  See Brokowski v. Shinseki, 23 Vet. App. 79, 81 n.2 (2009) ("Claudication is limping or lameness that is often characterized by pain, tension, and weakness in a limb. [ ] Claudication is seen in occlusive arterial disease of the limbs." (quoting Dorland's Illustrated Medical Dictionary 361 (29th ed. 2000)).  When specifically asked about whether he experienced pain when walking between 25 and 100 yards, the Veteran gave an ambiguous answer.

Thus, there is thus conflicting evidence as to whether the Veteran has claudication on walking between 25 and 100 yards and hair loss, as he testified during the Board hearing.  Resolving reasonable doubt in favor of the Veteran, the Board finds that since January 28, 2009, his symptoms more nearly approximate the claudication on walking between 25 and 100 yards and trophic changes (absence of hair) required for a 40 percent rating under DC 7114.  Therefore, entitlement to an initial rating of 40 percent is warranted for PVD of the right and left lower extremities for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The above analysis reflects that the symptoms have not more nearly approximated the criteria for a 60 percent rating under DC 7114.  The Veteran's ABI in his lower extremities have been consistently above .7 during the entire appeal period.  Thus, even with persistent coldness, he did not meet the two remaining criteria for a 60 percent rating of claudication between 25 and 100 yards and ankle/brachial index of .5 or less.  The symptoms thus did not more nearly approximate the criteria for a 60 percent rating.  Moreover, the criteria for an even higher rating (100 percent) likewise have not been met, as ischemic pain at rest or deep ischemic ulcers were not found on examinations and the ABI was not 0.4 or less and the symptoms therefore do not more nearly approximate these criteria.

The Board has considered whether a higher or separate rating is warranted under any other potentially applicable diagnostic code related to the diseases of the arteries and veins.  The Board notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptoms for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Such is not the case with the Veteran's PVD.  The Veteran does not have an aortic aneurysm, a large or small artery aneurysm, traumatic arteriovenous fistula, thrombo-angiitis obliterans, Raynaud's syndrome or cold injury residuals, angioneurotic edema, erythromelalgia, varicose veins or post-phlebitic syndrome as documented in the VA examination reports and clinical evidence.  Therefore, consideration of Diagnostic Codes 7110 through 7122 which could, potentially, support the award of a higher or separate rating in this case is not warranted.  In addition, the Veteran's scar related to his stent surgeries were stable, painless, and less than 39 square centimeters in size, as described in the June 2014 VA examination report.  Thus, a separate compensable rating is not warranted.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The Veteran's symptoms of pain and difficulty walking are contemplated by the claudication criterion.  There is no evidence or argument that the applicable criteria are otherwise inadequate to rate the disability.  The Veteran has not described any unusual or exceptional features of his PVD of the lower extremities.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, in his November 2014 statement, the Veteran has indicated that he lost his job as a school administrator as a result of the school district closing down.  This evidence reflects that the service connected disabilities did not cause unemployability.  Moreover, the June 2014 VA examiner concluded that the Veteran's PVD of the lower extremities did not impact his ability to work.  Therefore, the matter of the entitlement to a TDIU based on the Veteran's service connected disabilities has not been raised by the evidence of record.

ORDER

Entitlement to an initial rating of 40 percent for PVD of the right lower extremity, from January 28, 2009 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 40 percent for PVD of the right lower extremity from January 28, 2009 is denied.

Entitlement to an initial rating of 40 percent for PVD of the left lower extremity, from January 28, 2009 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 40 percent for PVD of the left lower extremity from January 28, 2009 is denied. 


REMAND

The Veteran's claim for service connection for amputation of the left third toe must be remanded for further development.

By way of background, the Board remanded the matter in April 2014 to obtain a VA examination to address the Veteran's contention that his PVD of the lower extremities caused him to have poor blood circulation in his feet, which prevented a cut on his toe from healing, which led to an infection and eventually necessitated amputation of the left third toe.  At his hearing in August 2012, the Veteran testified that even if diabetes caused the initial problem with his left third toe, it was his PVD that caused a lack of blood flow, which made the situation worse.

The Veteran was provided a VA examination in June 2014, which concluded that the Veteran's left third toe amputation is less likely as not causally related to or aggravated by his PVD, as his infection of the bone, osteomyelitis, was related specially to his poorly controlled diabetes.  The VA examiner explained that although the Veteran has arterial sclerotic changes, as there is no coronary artery disease, it more likely than not that the amputation is directly related to diabetes and osteomyelitis, and not hypertension.  In another examination report, the VA examiner opined that there is no indication that amputation of the left third toe is related to his service-connected hypertension and that it is solely related to diabetes and complications of infection related to diabetes.  The VA examiner also stated that PVD is related to his diabetes, as indicated by arteriograms from stent placement and that his hypertension is well-controlled with no other coronary artery disease and that the Veteran's hypertension did not aggravate his condition.

Although the VA examiner indicated that the Veteran's amputation of the left third toe was related to osteomyelitis caused by the Veteran's diabetes and that it was not aggravated by his service-connected hypertension, the VA examiner did not address whether the Veteran's service-connected PVD aggravated the infection, which in turn led to the amputation.  In connection, the Board notes that a physician-reviewed Google health article, submitted by the Veteran, indicates that risk factors of osteomyelitis include diabetes and poor blood supply.  It further notes that amputation may be needed especially in those with diabetes or poor blood circulation. 

As such, an addendum is necessary to determine whether the Veteran's service-connected PVD aggravated the Veteran's condition/infection, which in turn necessitated an amputation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the claim is being remanded, VA treatment records since April 2014 should also be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since April 2014.
2.  Return the claims file, including a copy of this remand, to the June 2014 VA examiner, or another physician (preferably an orthopedic surgeon) if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.

The examiner should address whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's amputation of the left third toe was causally related to, or aggravated by, his PVD of the lower extremities.  

In particular, the VA examiner must discuss the physician-reviewed Google health article, which indicates that risk factors for osteomyelitis include poor blood supply and diabetes, and that amputation may be needed, especially in those with poor blood supply and diabetes. 

All examination findings/testing results, if any, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After the above development has been completed and any additional development deemed appropriate, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


